DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/22 was filed after the mailing date of the Non-Final Rejection on 12/17/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The Amendment filed 03/17/22has been entered. Claims 1, 8, and 14 have been amended. Claims 1-4, 6-10, 12, and 14-15 are addressed in the following office action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Attinger (US 2008/0195135) in view of Di Nardo et al. (US 2008/0033462), both cited in previous office action.
Concerning claims 1, 6, and 7, the Attinger prior art referenced teaches an ophthalmic instrument system (title, abstract), comprising: a base unit (Fig. 1, body 12) having a lateral gripping surface (Figs. 1 and 2 show a gripping surface around body 12); a small diameter instrument extending from the base unit (Fig 2, tool 20 extends from body 12), the small diameter instrument having a length (Fig. 2, tool 20 which has a length); a slidable support frame (cannula 14) extending from the base unit over the small diameter  instrument  along a support  frame axis to provide varying levels of support to the small diameter instrument (Fig. 2, cannula 14 extends from body 12 over tool 20 to  support tool 20); an engaging feature (distal end 26) on a distal end of the support frame (Fig. 2); and a cannula (Fig. 2, trocar cannula 28) for insertion into an eye, the cannula having a cannula axis (Fig.2, trocar cannula 28 has an axis), and a mating feature (hub 32) adapted to engage with the engaging feature (Fig. 2, distal end 26), wherein when engaged with the support frame (cannula 14), the cannula (trocar cannula 28) is held coaxially with the support frame (cannula 14) to further provide support to the small diameter instrument (tool 20, Fig. 2; [Par. 0016]), but it does not specifically teach the mating feature and the engaging feature including a cylinder and a cup configuration that provides free axial engagement and removal, and rotation without axial translation with respect to the cannula when the support frame is rotated about the cannula axis.
However, Di Nardo reference teaches an ophthalmic instrument system including a small diameter instrument (Figure 1; 3), a support frame extending from the base unit (Figure 1; 2), an engaging feature on a distal end of the support frame (Figure 2; 2b); and a cannula for insertion into an eye (Figure 1; 1), the cannula having a cannula axis, and a mating feature adapted to engage with the engaging feature (Figure 2; 15), wherein when engaged with the support frame, the cannula is held coaxially with the support frame to provide support to the small diameter instrument, wherein the mating feature and the engaging feature may be interpreted as a cylinder and cup configuration that provides lateral support (Figure 4; portion 2b of the attachment defining the engagement feature may be interpreted as a cup, given its concave shape, and maybe defined as female; Figure 2, portion 1b of the cannula defining the mating feature may be interpreted as a cylinder, given its cylindrical shape, and may be defined as male; together, this mechanism may be interpreted  as a cylinder and a cup configuration; Also, note Merriam-Webster defines cup as an open usually bowl-shaped drinking vessel which element 2b reads on), and may provide free axial engagement and removal, and rotation without axial translation with respect to the cannula when the support frame is rotated about the cannula axis ([Par. 0056-0057 & 0059], the reference teaches that the cannula may have a form fit connection which allows for rotational movement of the cannula relative to the attachment, and that the support frame can be spread open to remove the engaging feature and lock the engaging feature in the support frame when the support frame is free of force which allows for free axial engagement and removal).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to replace the engaging feature and mating feature of the Attinger reference with the engaging feature and the mating feature of the Di Nardo reference, therein providing free axial engagement and removal, and rotation without axial translation with respect to the cannula, to allow a surgeon the greatest possible flexibility in terms of its use, such that surgical interventions on an eye can be performed with great efficiency (Di Nardo; [Par. 0006-0007]).
Concerning claim 2, the combination of the Attinger and Di Nardo references as discussed above teaches the ophthalmic instrument system of claim 1, wherein the Attinger  reference further teaches a biasing device (spring 24) to urge the support frame (cannula 14) towards an extended location along the length of the small diameter instrument (tool 20, Fig. 2; [Par. 0014- 0016]).
 Concerning claim 3, the combination of the Attinger and Di Nardo references as discussed above teaches the ophthalmic instrument system of claim 1, wherein the Attinger reference further teaches the biasing device including a coil spring (Fig. 2, spring 24).
Concerning claim 8, the Attinger prior art reference  teaches  an  ophthalmic instrument system (title, abstract), comprising: a base unit (Fig. 1, body 12) having a lateral gripping surface (Figs. 1 and 2 show a gripping surface around body 12); a small diameter instrument (tool 20) extending from the base unit (Fig. 2, tool 20 extends from body 12), the small diameter instrument having a length (Fig. 2, tool 20 has a length); an engaging feature (distal end 26) located at a distal end of the base unit (distal end 26 in Fig. 2); and a cannula (Fig. 2, trocar cannula 28) for insertion into an eye, the cannula having a cannula axis (Fig. 2, trocar cannula 28 has an axis), and a mating feature (hub 32) adapted to engage with the engaging feature (Fig. 2, distal end 26), wherein when engaged with the base unit, the cannula (trocar cannula 28) is held coaxially with the base unit (body 12) to further provide support to the small diameter instrument (tool 20, Fig. 2; [Par. 0016]), but it does not specifically teach the mating feature and the engaging feature including a cylinder and a cup configuration that provides free axial engagement and removal, and rotation without axial translation with respect to the cannula when the support frame is rotated about the cannula axis.
However, Di Nardo reference teaches an ophthalmic instrument system including a small diameter instrument (Figure 1; 3), an engaging feature (Figure 2; 2b); and a cannula for insertion into an eye (Figure 1; 1), the cannula having a cannula axis, and a mating feature adapted to engage with the engaging feature (Figure 2; 15), wherein when engaged with the engaging feature, the cannula is held coaxially with the support frame to provide support to the small diameter instrument, wherein the mating feature and the engaging feature may be interpreted as a cylinder and cup configuration that provides lateral support (Figure 4; portion 2b of the attachment defining the engagement feature may be interpreted as a cup, given its concave shape; Figure 2; portion 1b of the cannula defining the mating feature may be interpreted as a cylinder, given its cylindrical shape; together, this mechanism may be interpreted as a cylinder and a cup configuration; Also, note Merriam-Webster defines cup as an open usually bowl-shaped drinking vessel which element 2b reads on), and may provide free rotation without axial translation with respect to the cannula when the support frame is rotated about the cannula axis ([Par. 0056-0057 & 0059], the reference teaches that the cannula may have a form fit connection which allows for rotational movement of the cannula relative to the attachment; and that the support frame can be spread open to remove the engaging feature and lock the engaging feature in the support frame when the support frame is free of force which allows for free axial engagement and removal). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to replace the engaging feature and mating feature of the Attinger reference with the engaging feature and the mating feature of the Di Nardo reference, therein providing free axial engagement and removal, and free rotation without axial translation with respect to the cannula, to allow a surgeon the greatest possible flexibility in terms of its use, such that surgical interventions on an eye can be performed with great efficiency (Di Nardo; [Par. 0006-0007]).
Concerning claim 9, the combination of the Attinger and Di Nardo references as discussed above teaches the ophthalmic instrument system of claim 8, wherein the Attinger reference further teaches the engaging feature (distal end 26) being located on a support sleeve extending from the base unit (body 12; Fig. 2, distal end 26 is located on the end of cannula 14 extending from body 12).
Concerning claim 10, the combination of the Attinger and Di Nardo references as discussed above teaches the ophthalmic instrument system of claim 9, wherein the Attinger reference further teaches the support sleeve (cannula 14) being slidable over the small diameter instrument (tool 20) to  provide varying levels of support to the small diameter instrument (Fig. 2, [Par. 0014-0016]).
 Concerning claim 12, the combination of the Attinger and Di Nardo references as discussed above teaches the ophthalmic instrument system of claim 8, wherein the Di Nardo reference further teaches the engaging feature being female and the mating feature being male.
Concerning claim 14, the Attinger prior art reference teaches a  method  (title, abstract; device is disclosed, therefore the method is disclosed), comprising: engaging an engaging feature (distal end 26) coupled to a base unit (body 12), the base unit (body 12) having a first axis (Fig. 2, body 12 has a first axis), with a mating feature (hub 32) of a cannula (trocar cannula 28), the cannula having a second axis (Fig. 2, trocar cannula 28 has a second axis), wherein the cannula is held coaxially with the base unit (Fig. 2, trocar cannula 28 is held coaxially with body 12); inserting a small diameter instrument (tool 20) through the cannula (trocar cannula 28) along the first axis and the second axis into an incision in an eye (Fig. 2, [Par. 0016]); and adjusting an angle of the small diameter instrument (tool 20) portion with respect to a plane normal to a surface of the  eye about a point defined by the  incision (Figs. 1 and 2, adjusting the angle of the forceps ends 19 and 20 to a surface of eye about the point defined by the wound), wherein lateral forces generated by the angle adjustment are supported by the engaging feature (distal end 26) and the mating feature (hub 32, [Par. 0016]), but it does not specifically teach the mating feature and the engaging feature including a cylinder and a cup configuration configured for free axial insertion and removal and further rotating the cylinder in either direction with respect to the cup about the first axis without axial translation.
However, Di Nardo reference teaches an ophthalmic instrument system including a small diameter instrument (Figure 1; 3), an engaging feature (Figure 2; 2b); and a cannula for insertion into an eye (Figure 1; 1), the cannula having a cannula axis, and a mating feature adapted to engage with the engaging feature (Figure 2; 15), wherein when engaged with the engaging feature, the cannula is held coaxially with the support frame to provide support to the small diameter instrument, wherein the mating feature and the engaging feature may be interpreted as a cylinder and cup configuration that provides lateral support (Figure 4; portion 2b of the attachment defining the engagement feature may be interpreted as a cup, given its concave shape; Figure 2; portion lb of the cannula defining the mating feature may be interpreted as a cylinder, given its cylindrical shape; together, this mechanism may be interpreted as a cylinder and a cup configuration; Also, note Merriam-Webster defines cup as an open usually bowl-shaped drinking vessel which element 2b reads on), and may provide free rotation without axial translation with respect to the cannula when the support frame is rotated about the cannula axis ([Par. 0056-0057 & 0059], the reference teaches that the cannula may have a form fit connection which allows for rotational movement of the cannula relative to the attachment; and that the support frame can be spread open to remove the engaging feature and lock the engaging feature in the support frame when the support frame is free of force which allows for free axial engagement and removal).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to replace the engaging feature and mating feature of the Attinger reference with the engaging feature and the mating feature of the Di Nardo reference, therein providing free axial insertion and removal and further including rotating the cylinder in either direction with respect to the cup about the first and second axis without axial translation, to allow the base unit to assume any desired position in relation to the rotation angle between the base unit and the cannula (Di Nardo; [Par. 0058]).
Concerning claim 15, the combination of the Attinger and Di Nardo references as discussed above teaches the method of claim 14, wherein the Attinger reference further teaches the method including extending the small diameter instrument (tool 20) through a slidable support frame (cannula 14) and into the eye (Fig. 2, [Par. 0016]); and sliding the support frame (cannula 14) freely along a length of the small diameter instrument (tool 20), wherein the distal portion of the support frame (cannula 14) includes the engaging feature (distal end 26), and is pressed to maintain contact with the mating feature (hub 32) of the cannula by a biasing device (Fig. 2, spring 24).
 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Attinger (US 2008/0195135) in view of Di Nardo et al. (US 2008/0033462, hereinafter Di Nardo) as applied to claim 2 above, and further in view of Larimer (US 4565396), cited in previous office action.
Concerning claim 4, the combination of the Attinger and Di Nardo references as discussed above teaches the instrument system of claim 2, but it does not specifically teach the biasing device being at least partially pneumatically activated.
However, Larimer teaches that the biasing device is at least partially pneumatically actuated (4:48-51, there is provided within the main body bore 16 and into bore 17 a piston drive spring 32, which is a coil spring having an outside diameter equal to bore 16 and providing a rearward biasing force upon piston 21; 3:20-24, referring to Figs. 1, 2 and 7, a preferred embodiment of the present invention is shown which is a pneumatic contact lens insertion device for the insertion of contact lenses, and particularly the insertion of soft type contact lenses).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ophthalmic instrument system as taught by Attinger to include the pneumatically actuated biasing device as taught by Larimer. The motivation to do so would be to control the biasing force by using the pneumatic inertia behind the coil spring.
Response to Arguments
Applicant's arguments filed 03/17/22 have been fully considered but they are not persuasive. Applicant argues prior art reference Di Nardo does not have a cylinder and a cup configuration that provide lateral support, and provides free axial engagement and removal, and rotation without axial translation with respect to the cannula when the support frame is rotated about the cannula axis. Examiner respectfully disagrees. Di Nardo teaches wherein the mating feature and the engaging feature may be interpreted as a cylinder and cup configuration that provides lateral support (Figure 4; portion 2b of the attachment defining the engagement feature may be interpreted as a cup, given its concave shape, and maybe defined as female; Figure 2, portion 1b of the cannula defining the mating feature may be interpreted as a cylinder, given its cylindrical shape, and may be defined as male; together, this mechanism may be interpreted  as a cylinder and a cup configuration; Also, note Merriam-Webster defines cup as an open usually bowl-shaped drinking vessel which element 2b reads on), and may provide free rotation without axial translation with respect to the cannula when the support frame is rotated about the cannula axis ([Par. 0056-0057 & 0059], the reference teaches that the cannula may have a form fit connection which allows for rotational movement of the cannula relative to the attachment; and that the support frame can be spread open to remove the engaging feature and lock the engaging feature in the support frame when the support frame is free of force which allows for free axial engagement and removal).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771